Notice of Pre-AIA  or AIA  Status
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is a final action in response to amendment filed on 10/25/2021. Claims 2-3, 5-14, 16-19 are pending.
Response to Argument
Applicant’s arguments presented on page 14 regarding claim objection and 112(a) rejection are moot in view of the amendment. The objection/rejections have been withdrawn.

Applicant’s argument regarding 101 rejection are not persuasive.
Applicant argues on page 14 that claimed invention cover system or method where the file formats do not stay the same.
Examiner respectfully disagree. Using claim 3 as a representative claim, the file format discussed in the claim are written as “converting … an expected demand information out of the top-down format into a discrete format …”. Applicant’s specification describes this conversion in 0094-0096, which states “The expected demand values generated … may be converted into integer. … The results of simple rounding are shown in Table 1D. … To eliminate double counting, the expected demand values may be converted out of top-down format into a discrete format. … in various embodiments each booking is allocated to the highest fare class that can claim it, as shown in Table 1E.” Table 1D and 1E are reproduced below.
    PNG
    media_image1.png
    936
    1123
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    884
    1012
    media_image2.png
    Greyscale

Therefore, when read in light of specification, converting into different format is meant to cover converting one number expression to another (e.g., converted into integer as in 0094). Furthermore, as shown in Table 1D and table 1E, data are both expressed in table format. In fact, Table 1E even uses the same “Fare Class” and “Expected Demand, Rounded (Top-Down)” column as table 1D. Therefore, it is clear that broadest reasonable interpretation of the claimed conversion from top-down format to discrete format covers situation where the same file format being used for the conversion. As a result, examiner’s interpretation that claimed invention covers using same file format between conversions is reasonable and analysis should proceed based on such interpretation. Because the file format in the present invention stays the same, the claims here are fundamentally different from example 42’s formats, which is described to be “cannot be consolidated due to format inconsistencies”. In the present claim, file format stay the same and therefore there is no inconsistencies and can be consolidated (as shown in Table 1E). Therefore, claims are not eligible based on similarity with example 42.
Applicant asserts potential to further amend the claim so BRI of the claim to cover different file formats. Examiner notes that it appears the conversion is described in 0094-0096. As shown above, 0094-0096 shows using the same file format to convert numbers from top-down format to discrete format. Therefore, an amendment introducing limitations covering different formats between conversion may introduce new matter issue. Furthermore, it wouldn’t be apparently clear if different file format between conversion relates to a technical solution to a technical problem when 0094-0096 describe performing the solution using the same file format; as such, unlike example 42’s technical problem (formats inconsistencies), different file formats in present claim may potentially be an field of use.

Applicant then argues on page 14-15 related to example 39, particularly that the claim does not recite any mathematical relationships, formulas, or calculations.
Examiner respectfully disagree. Again, using claim 3 as a representative claim, claim 3 includes at least the limitation of converting booking table into target class by remapping to form a remapped booking table. As shown above in the citation to 0094, the conversion includes converting number into integers. This conversion can be achieved, for example, “via simple rounding” (0094). Therefore, BRI of converting booking table covers using simple rounding to convert number into integer. This is a mathematical relationship. Therefore, for at least this reason, the claim recites a mathematical relationship. Examiner would also notes that claim 6, for example, specifically includes the limitation “in response to determining that the integer is negative, incrementing, by the processor, the integer in the bookings table …”.  This describes the mathematical function of f(x) = x + N, ∀ x < 0, where N is an arbitrary positive number (increment). Again, examiner respectfully disagree with Applicant’s argument that claims do not recite any mathematical relationships/formula/calculations. 

Applicant then argues on page 15 that claims are integrated into practical application because the claims include “the practical application of using algorithms with booking data in a bookings table to predict an outcome based on characteristics of the demand and classes”. 
Examiner respectfully disagree. As discussed in the previous office action in paragraphs 26-29, which is also substantially reproduced below, the claim includes various additional elements. However, among these additional elements that are related to “using algorithms with booking data in a bookings table to predict an outcome based on characteristics of the demand and classes” (additional element a, c-h as listed on paragraph 27 in previous action), they are merely using generic computer components as a tool to perform the abstract idea. In other words, while the claimed invention performs the activity of  “using algorithms with booking data in a bookings table to predict an outcome based on characteristics of the demand and classes”, the invention merely does so by merely applying functions in a generic computer (e.g., using the language such as “by the processor”). Merely applying the abstract idea on a computer is not sufficient to integrate the abstract idea into practical application. Examiner would further notes that MPEP 2106.05 (a) II states that “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g., a recited fundamental economic concept) is not an improvement in technology.” Here, the claimed algorithm that is being used to predict an outcome is an abstract idea (as analyzed in prong 1); therefore, its improvement (i.e. the claimed algorithm that’s novel over the cited prior art) is not an improvement to technology. As a result, examiner has appropriately analyzed the additional element as merely applying the abstract idea on a computer as opposed to an improvement to functioning of a computer or to another technical field.
Applicant’s further arguments are based on similarity/dependency. Please refer to above paragraphs and rejection below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-3, 5-14, 16-19 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1, these claims are all method claims, which are process
Per step 2A, prong 1, the claim(s) recite(s) 
Claim 3 recites
[stores] airline schedule data, airline route data, airline route plan data, airport terminal data and weather information;
[airline reservation system] provides inventory based an output [of the forecasting system]
accessing, a bookings table, wherein the bookings table contains information representing a net prime class seat booking for a flight, wherein the forecasting system includes the PCR module; 
wherein the PCR module allocates prime class bookings to a fare class
wherein the net prime class seat booking occurred during a first time period, and 
wherein the net prime class seat booking equals prior prime class bookings subtracted from current prime class bookings; 
converting the net prime class seat booking for the flight into top-down format;
applying an expectation maximization algorithm in iterative fashion to the booking table in top-down format to determine an unobscured demand for the fare classes, in response to the demand for the fare classes being obscured;
determining a floor class for the net prime class seat booking in the bookings table; 
determining, a displacement class for the net prime class seat booking in the bookings table, 
wherein the displacement class is a lowest class that is both higher than the floor class that is closed, and currently open for bookings, and 
wherein the determining the displacement class further comprises: 
determining, if the floor class for the net prime class seat booking is closed; 
in response to the floor class being open for bookings, determining, that the floor class and the displacement class are the same class; and  2 4829-2151-2068Serial No. 13/791,711Docket No. 61330.00600
In response to the floor class being closed for bookings, determining the displacement class as the lowest class that is both higher than the floor class that is closed and open for bookings; 
determining, a target class for the net prime class seat booking in the bookings table, wherein the target class is the higher of the floor class and the displacement class; and 
converting, each of the bookings of the net prime class seat booking in the bookings table into the target class by remapping to form a remapped booking table;
converting, by the processor, an expected demand information out of the top-down format into a discrete format to eliminate double counting;
combining the remapped booking table with the expected demand information to provide input to the forecasting system;
restricting a number of upper-class seats from being booked by a passenger; and
opening based on the remapped booking table, additional lower-class seats for being booked by the passenger.

Claim 5 recites
[stores] airline schedule data, airline route data, airline route plan data, airport terminal data and weather information;
[PCR module] allocates prime class booking to fare classes
accessing, a bookings table, wherein the bookings table contains information representing a net prime class seat booking for a flight,; 
[airline reservation system] provides inventory based an output [of the forecasting system]
wherein the information representing the net prime class seat booking is an integer, 
wherein the net prime class seat booking occurred during a first time period, and 
wherein the net prime class seat booking equals prior prime class bookings subtracted from current prime class bookings; 
converting the net prime class seat booking for the flight into top-down format;
applying an expectation maximization algorithm in iterative fashion to the bookings table in top-down format to determine an unobscured demand for the fare classes, in response to the demand of  the fare classes being obscured;
determining, a floor class for the net prime class seat booking in the bookings table; 
determining, a displacement class for the net prime class seat booking in the bookings table, 
wherein the displacement class is a lowest class that is both higher than the floor class that is closed, and currently open for bookings;  3 4829-2151-2068Serial No. 13/791,711 Docket No. 61330.00600 
determining a target class for the net prime class seat booking in the bookings table, wherein the target class is the higher of the floor class and the displacement class; and 
converting, each of the bookings of the net prime class seat booking in the bookings table into the target class by remapping to form a remapped bookings table,
wherein the remapping the net prime class seat booking further comprises: 
in response to determining that the integer is positive, decrementing, the integer in the bookings table representing a net prime class booking; and 
incrementing, a value in the bookings table representing bookings in the target class.
Converting, by the processor, expected demand information out of the top-down format into a discrete format, to eliminate double counting;
Combining the remapped booking table with the expected demand information to provide input
Restricting based on the remapped booking table, a number of upper-class seats from being booked by a passenger; and
Opening by the processor and based on the remapped booking table, additional lower-class seats for being booked by the passenger 

Claim 10 recites
accessing, a bookings table, wherein the bookings table contains information representing a net prime class seat booking for a flight, 
[PCR module] allocates prime class booking to fare classes
[stores] airline schedule data, airline route data, airline route plan data, airport terminal data and weather information;
[airline reservation system] provides inventory based an output [of the forecasting system]
wherein the net prime class seat booking occurred during a first time period, and 
wherein the net prime class seat booking equals prior prime class bookings subtracted from current prime class bookings; 
converting the net prime class seat booking for the flight into top-down format;
applying, an expectation maximization algorithm in iterative fashion to the bookings table in top-down format to determine an unobscured demand for the fare classes, in response to the demand of the fare classes being obscured;
determining, a floor class for the net prime class seat booking in the bookings table;
determining, a displacement class for the net prime class seat booking in the bookings table, 
wherein the displacement class is a lowest class that is both higher than the floor class that is closed, and currently open for bookings; 
determining, a target class for the net prime class seat booking in the bookings table, wherein the target class is the higher of the floor class and the displacement class;
 remapping, each of the bookings of the net prime class seat booking in the bookings table into the target class to form a remapped bookings table; and 
Converting, the remapped booking table into a historical booking table by remapping a historical booking table to form a remapped historical booking table;
Converting expected demand information out of the top-down format into a discrete format, to eliminate double counting;
combining, the remapped historical bookings table the expected demand information to provide input
restricting based on the remapped historical booking table, a number of upper-class seats from being booked by a passenger 
opening based on the remapped historical booking table, additional lower-class seats for being booked by the passenger 

Claim 13 recites
 accessing, a bookings table, wherein the bookings table contains information representing a net prime class seat booking for a flight, 
[PCR module] allocates prime class booking to fare classes
[stores] airline schedule data, airline route data, airline route plan data, airport terminal data and weather information;
[airline reservation system] provides inventory based an output [of the forecasting system]
wherein the net prime class seat booking occurred during a first time period, and 
wherein the net prime class seat booking equals prior prime class bookings subtracted from current prime class bookings; 
converting the net prime class seat booking for the flight into top-down format;
applying, an expectation maximization algorithm in iterative fashion to the bookings table in top-down format to determine an unobscured demand for the fare classes, in response to the demand for the fare classes being obscured;
determining, a floor class for the net prime class seat booking in the bookings table; 
determining, a displacement class for the net prime class seat booking in the bookings table, wherein the displacement class is a lowest class that is both higher than the floor class that is closed, and currently open for bookings; 
determining, a target class for the net prime class seat booking in the bookings table, wherein the target class is the higher of the floor class and the displacement class; 
remapping, each of the bookings of the net prime class seat booking in the bookings table into the target class to form a remapped bookings table; 
accessing, the bookings table, wherein the bookings table further contains seat bookings for the flight, 
wherein the seat bookings occurred during the first time period, and 
wherein the seat bookings are grouped into a plurality of fare classes; 
determining, which fare classes in the plurality of fare classes have demand that is obscured; 
calculating, the unobscured demand for at least one fare class in the plurality of fare classes;  6 4829-2151-2068Serial No. 13/791,711 Docket No. 61330.00600
converting, the unobscured demand for the at least one fare class into integer values representing the seat bookings in the respective fare classes; and 
restricting based on the unbobsured bookings table, a number of upper-class seats from being booked by a passenger
opening based on the unobsured bookings table, additional lower-class seats for being booked by the passenger


Claim 14 recites
accessing, a bookings table, 
wherein the bookings table contains information representing a net prime class seat booking for a flight, 
[PCR module] allocates prime class booking to fare classes
[stores] airline schedule data, airline route data, airline route plan data, airport terminal data and weather information;
[airline reservation system] provides inventory based an output [of the forecasting system]
wherein the net prime class seat booking occurred during a first time period, and 
wherein the net prime class seat booking equals prior prime class bookings subtracted from current prime class bookings; 
converting the net prime class seat booking for the flight into top-down format;
applying, an expectation maximization algorithm in iterative fashion to the bookings table in top-down format to determine an unobscured demand for the fare classes, in response to the demand of the fare classes being obscured;
determining, a floor class for the net prime class seat booking in the bookings table; 
determining, a displacement class for the net prime class seat booking in the bookings table, 
wherein the displacement class is a lowest class that is both higher than the floor class that is closed, and currently open for bookings; 
determining, a target class for the net prime class seat booking in the bookings table, 
wherein the target class is the higher of the floor class and the displacement class; 
remapping, each of the bookings of the net prime class seat booking in the bookings table into the target class to form a remapped bookings table; 
accessing, the remapped bookings table, 7 4829-2151-2068Serial No. 13/791,711 Docket No. 61330.00600 
wherein the remapped bookings table further contains seat bookings for the flight and forecasted demand for the flight, and 
wherein at least one fare class in the plurality of fare classes is closed and contains no bookings; 
determining, and using the seat bookings and the forecasted demand, the monetary stimulation value of opening a closed class; 
determining, and using the seat bookings and the forecasted demand, the monetary dilution penalty of opening the closed class; and 
converting the monetary simulation value to the monetary dilution penalty to generate booking instructions
converting expected demand information out of the top-down format into a discrete format to eliminate double counting;
combining the booking instructions with the expected demand information to provide input to the forecasting system;
restricting based on the remapped bookings table a number of upper-class seats from being booked by a passenger in an airline reservation system;
opening based on the bookings table additional lower-class seats for being booked by the passenger
Each of these recited limitations, in combination describe a series of steps to be performed by a commercial activity (forecasting ticket demands, making sales of these tickets, and process booking requests and restricting (closing) or opening booking classes for booking), which would be part of certain methods of organizing human activity. Therefore, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.
Overall, the independent claims 3, 5, 10, 13-14 includes several generic computer components that are named as “authentication server, modules, data repositories, forecasting system, reservation system. While bearing different names and being different components, these are all generic computer components described in high generality. 
Using claim 3 as an illustrative example, claim 3 includes the following additional elements:
a) Communicating by a processor and via an authentication server, with an airline central data repository and a forecasting system by invoking logic within modules by passing parameters relating to requests for data;
b) Wherein the authentication server receives authentication credentials, encrypts and decrypts the authentication credentials, authenticates the authentication credentials, and grants access rights according to pre-defined privileges associated with the authentication credentials
c) Wherein the airline central data repository stores [data]
d) Wherein the forecasting system exchange data with an airline reservation system,
e) Wherein the airline reservation system provides inventory based on an output of the forecasting system
f) [accessing], by the processor and via the authentication server,  using a PCR module, [bookings table] within the airline central data repository
g) Wherein the forecasting system includes the PCR module;
h) [performing the abstract idea] by/using the processor and via the authentication server and the PCR module
[having] a passenger in an airline reservation system
As shown above, with the exception of  the b, these additional elements are merely described by their names without further detail related to their particular structure, hence making them generic computer component discussed in high generality. Further, these components are invoked by instructing them to be used as a tool (e.g. “by”, “using”, “invoking”, “communicating”, “via”); note that for step c, while it’s not invoked with a word similar to “apply-it”, it nevertheless merely describe a data repository storing some types of data, which is still merely using the data repository as a tool as the plain meaning of the word repository includes “a central location in which data is stored and managed”. These instructions are nothing more than mere instructions to implement the abstract idea on computers that are equivalent to using the words “apply-it”.
As per step b, the authentication server performs the steps of “receives authentication credentials, encrypts and decrypts the authentication credentials, authenticates the authentication credentials, and grants access rights according to pre-defined privileges associated with the authentication credentials”; however, these steps, other than providing proper access to functionality of the computer system, does not affect the core of the claimed invention; namely, the forecasting and optimization of the commercial activities (abstract idea). Therefore, step b is merely an extra-solution activity. Even viewed as a whole, these computer are merely invoked as a tool and perform extra-solution activities; these additional elements would not be sufficient to integrate the abstract idea into a practical application. Therefore, the claims are directed to an abstract idea.
Other independent claims all recite similar additional elements and similar rationale that’s applied to claim 3 can be applied to them as well. Therefore, the claims are directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the same analysis shown above for prong 2 as the prong 2 analysis would also apply in this instant case as well. 
Furthermore, as per additional element b analyzed above, Applicant’s own specification describes the additional element in 0044 of the specification as “Authentication server 130 may include any hardware and/or software suitably configured to receive authentication credentials, encrypt and decrypt credentials, authenticate credentials, and/or grant access rights according to pre-defined privileges associated with the credentials” and in 0041 and 0060 that  “Practitioners will appreciate that client 110 may or may not be in direct contact with forecasting system 115” and “One skilled in the art will also appreciate that, for security reasons, any databases, systems, servers,  or other components of system 101 may consist of … wherein each database or system includes any of various suitable security features, such as  firewalls, access codes, encryption, decryption, …”. Therefore, as shown, Applicant’s specification demonstrate the steps performed by additional element b is merely well-understood routine security features that’s suitable to facilitate data access (0041).
Still further, regarding the other additional elements, Applicant’s own specification describes various functions can for example be performed using a wide variety of off the shelf compute reprogramming languages (0060), which shows that these functions are widely prevalent. Further, previously cited prior art Belobaba shows a series of booking table operations that can be reproduced manually using nothing more than a Excel spreadsheet; a computer running Microsoft Excel, which is an off-the shelf program, can also show that these functions are well-understood and routine. Still further, the functions of calculating and adjusting booking tables as claimed are also similar to Flook’s performing repetitive calculation, which is noted in MPEP 2106.05(d) II as well-understood and routine.
Therefore, the claims are not eligible.

As per dependent claims 2, 6-9, 11-12, 16-17, these claims includes additional rules to be followed by the commercial activity and further additional elements invoked similarly to the manner of “by a processor”. Therefore, these claims would still recite an abstract idea and for prong 2, be directed to an abstract idea because the additional element, even viewed in combination with the additional elements of independent claim, are still mere instruction to implement abstract idea on a computer. Step 2B would be similar to above.

Claim 18 includes various database optimization related operations, which can all be grouped into additional elements that are directed to extra-solution activity because they are mere additional operations to be performed beyond the solution of booking table and thus failing prong 2. Per step 2B, in 0059 of Applicant’s own specification describes these operations as some of the any known techniques, which would show that these are widely prevalent and in common use, and therefore being well-understood and routine. Therefore, claim 18 is ineligible.
Claim 19 includes further abstract idea related to commercial activity of providing booking option for seats on an aircraft based on the remapped booking table; receiving a booking from the booking options for seat of the seats on the aircraft; and removing the availability of the seat from the booking options. The above limitations, in a combination, related to commercial activity of booking and managing inventory of seats, which would still be grouped into certain methods of organizing human activity. Therefore, claim 19 still recites abstract idea. Per prong 2, similar to claim 3’s processor, the additional element is also merely used in the manner of “by the processor”, which is mere instruction to implement the abstract idea on a computer similar to “apply-it”. Therefore, similar analysis can be performed with respect to claim 3 and claim 19 would still be ineligible.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499. The examiner can normally be reached Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE CHEN
Primary Examiner
Art Unit 3628



/GEORGE CHEN/Primary Examiner, Art Unit 3628